    Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 1 of 108
SUBJECT TO PROTECTIVE ORDER
Contents hereof are subject to a court-ordered protective order governing its use and dissemination

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


 UMB Bank, N.A., as Trustee,


                                   Plaintiff,                         No. 15 Civ. 08725 (GBD) (RWL)

                           - against -

 SANOFI,

                                   Defendant.


          STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF
             PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AS TO
           COUNTS I, II AND VII OF THE SECOND AMENDED COMPLAINT




                                                   CAHILL GORDON & REINDEL LLP
                                                          Charles A. Gilman
                                                          Tammy L. Roy
                                                          Jonathan D. Thier
                                                          Michael B. Weiss
                                                          Adam S. Mintz
                                                          Brent L. Andrus
                                                          Margaret A. Barone
                                                          Caroline Saucier
                                                   80 Pine Street
                                                   New York, New York 10005
                                                   (212) 701-3000

                                                   Attorneys for Plaintiff UMB Bank,
                                                   N.A., as Trustee


September 13, 2019
      Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 2 of 108



                                                     TABLE OF CONTENTS

                                                                                                                                          Page(s)


GLOSSARY OF DEFINED TERMS .......................................................................................... 1
I.      PROCEDURAL HISTORY AND BACKGROUND ........................................................ 1
        A.        The Parties ................................................................................................................. 4
        B.        The Acquisition and CVR Agreement .................................................................... 5
        C.        The CVR Milestones and Sanofi’s Efforts Obligations to Achieve Them ........... 9
        D.        Sanofi’s Obligations to Bayer Under the CVR Agreement ................................. 15
        E.        Lemtrada® Drug Background............................................................................... 16
        F.        Sanofi Personnel ...................................................................................................... 19
II. SANOFI EXECUTIVES IGNORED OR WERE NOT AWARE OF THEIR
OBLIGATIONS UNDER THE CVR AGREEMENT ............................................................ 23
III. SANOFI CALCULATED LEMTRADA®’S PROFITABILITY BY INCLUDING
BOTH THE BAYER ROYALTY AND CVR MILESTONE PAYMENTS AND
CONSIDERED THESE CALCULATIONS WHEN CUTTING LEMTRADA®’S
BUDGET. ..................................................................................................................................... 26
        A.    After the Merger, Sanofi Imposed Budget Cuts Rather than Invest in
        Developing Lemtrada®’s Market Potential .................................................................... 29
        B.


                           ......................................................................................................................... 32
        C.        Sanofi Continued to Cut the Budget for Lemtrada® in 2013 and 2014 ............ 39
IV.  SANOFI REJECTED OR BLOCKED INVESTMENTS PREVIOUSLY PLANNED
BY GENZYME FOR THE DEVELOPMENT OF LEMTRADA® ...................................... 42
        A.    Life Cycle Management Is a Well-Accepted Aspect of the Pharmaceutical
        Business, Required to Build and Maintain a Profitable Product .................................. 42
        B.   Life Cycle Management Requires Investment to Capture Market Potential for
        a Drug.................................................................................................................................. 44
        C.   PPMS is a Subset of MS Which Was a Promising Treatment Segment for
        Lemtrada®, but
                        ............................................................................................................... 45
        D.

                                                     .............................................................................................. 48
                                                                         a
      Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 3 of 108



        E.
                                                                                            ....................................................... 49
        F.

                      .............................................................................................................................. 50
V. SANOFI MADE MULTIPLE ERRORS IN SEEKING FDA APPROVAL FOR
LEMTRADA®, CAUSING THEM TO RECEIVE BOTH A REFUSE TO FILE AND
COMPLETE RESPONSE LETTER FROM THE FDA AND MISS THE APPROVAL
MILESTONE .............................................................................................................................. 51
        A.    Phase III Clinical Trials for Lemtrada® Produced                                                           Results,
        After Which Sanofi Prepared to Submit Its Application to the FDA for Approval of
        Lemtrada in MS ................................................................................................................. 52
        B.    Sanofi Submitted Its Application to the FDA for Lemtrada® but It Was
        Rejected Due to Biostatistics Concerns ............................................................................ 53
        C.
                                                                                                       ........................................... 58
        D.

                                                   ................................................................................................ 59
        E.
                                                           ........................................................................................ 64
VI.  THE COMMERCIALIZATION AND LAUNCH OF LEMTRADA® SHOWED A
LACK OF DILIGENT EFFORTS AND, IN FACT, SHOWED A CONCERTED DESIRE
TO AVOID PRODUCT SALES MILESTONE #1 .................................................................. 66
        A.
                                                                                                                                   ............... 67
        B.
                                                                                                                                          ........ 71
        C.

                                                                                               ................................................... 72
        D.

                                                                                               ................................................... 75
        E.

                                                  ................................................................................................. 78



                                                                         b
     Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 4 of 108



      F.

                                                                  ............................................................................. 80
      G.                                                                                                                   ................... 84
      H.

                                                                                ............................................................... 86
      I.

                                                                                         ...................................................... 87
VII. IN THE MONTHS AFTER THE MERGER, SANOFI DELAYED TAKING ANY
ACTIONS TOWARD ACHIEVING THE PRODUCTION MILESTONE, CAUSING
SANOFI TO MISS THIS TARGET ......................................................................................... 89
      A.       Fabrazyme® and Cerezyme® Background Information .................................... 89
      B.     Sanofi Knew of Manufacturing Issues with Cerezyme® and Fabrazyme® Prior
      to the Merger ...................................................................................................................... 91
      C.

                                       ......................................................................................................... 93




                                                                     c
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 5 of 108



                           GLOSSARY OF DEFINED TERMS

ABM                    means “Area Business Manager,” a sales and marketing role.

AIF                    means “Autorisation D’Investissement Financier” (Financial
                       Investment Authorization), an integrated process and system to
                       serve decision making at ExCom level on financial investments.

Alemtuzumab            means Lemtrada®.

Align to WinS          refers to a resource allocation and optimization program targeting
                       operational expenses.

Answer                 refers to Sanofi's September 29, 2017 Answer to the Second
                       Amended Complaint.

Approval Milestone     refers to the CVR Agreement provision that entitles CVR holders to
                       receive $1 per CVR after “receipt by the Company or one of its
                       Affiliates, on or before March 31, 2014, of the FDA Approval of
                       alemtuzumab for treatment of multiple sclerosis.”


AST                    refers to the American Stock Transfer & Trust Company, LLC.

Aubagio®               refers to teriflunomide, a pyrimidine sythesis inhibitor indicated for
                       the treatment of patients with relapsing multiple sclerosis.

Bayer Royalty,         Sanofi’s obligations to Bayer under Genzyme's prior License and
Bayer Liability        Asset Purchase Agreement.

Bayer, BSP             refer to Bayer Schering Pharma AG.

BLA                    means a “Biologics License Application,” the application for FDA
                       approval of a new biologic product.

BOI                    means “Business Operating Income,” Sanofi's metric for tracking
                       and reporting the profitability of its products.

BRM                    means “Business Relationship Manager,” a sales and marketing
                       role.

Breach Interest Rate   means the interest rate to be applied to payments due to the CVR
                       holders in the event of a breach as defined in the CVR Agreement §
                       1.1.



                                               1
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 6 of 108



CAMMS 323            Refers to the Phase III study protocol for Alemtuzumab in naïve
                     patients with Relapsing-Remitting Multiple Sclerosis.

CAMMS 324            Refers to the Phase III study protocol for Alemtuzumab in relapsed
                     patients with Relapsing-Remitting Multiple Sclerosis.

CEO                  means Chief Executive Officer.

Cerezyme®            refers to imiglucerase, a recombinant enzyme replacement for the
                     treatment of Gaucher disease.

CFO                  means Chief Financial Officer.

COGS                 means “Cost Of Goods Sold.”

COMEX, ExCom         refer to Sanofi’s Executive Committee.

commercially         refers to the required obligation of effort with respect to the
reasonable efforts   Production Milestone as set forth in the CVR Agreement § 7.10.

Complaint            refers to the complaint filed by AST on November 9, 2015.

CRL                  refers to the FDA’s “Complete Response Letter.”

CVR                  refers to a Contingent Value Right, an instrument requiring an
                     acquirer to pay additional consideration to the holder upon the
                     occurrence of specified triggering events.

CVR Agreement        refers to the Contingent Value Rights Agreement by and between
                     Sanofi-Aventis and American Stock Transfer & Trust Company,
                     LLC, Dated as of March 30, 2011.

CZ                   means Cerezyme®.

Diligent Efforts     refers to the required obligation of effort with respect to the
                     Approval Milestone and Product Sales Milestones as set forth in the
                     CVR Agreement § 7.10.

DVS                  means “Disability Verification Study”

ECTRIMS              refers to the “European Committee for Treatment and Research In
                     Multiple Sclerosis,” an organization that holds annual industry
                     conferences concerning MS.




                                            2
  Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 7 of 108



EDSS                 refers to the Expanded Disability Status Scale, a subjective
                     measurement used to assess the health of a patient with multiple
                     sclerosis.

Fabrazyme®           refers to agalsidase beta, a recombinant enzyme replacement
                     therapy for the treatment of Fabry Disease.

FDA                  refers to the U.S. Food and Drug Administration.

Framingham           refers to Genzyme’s biologics manufacturing facility in
                     Framingham, Massachusetts.

Genzyme              refers to Genzyme Corporation, a biotechnology corporation
                     acquired by Sanofi in 2011 and now a wholly-owned subsidiary of
                     Sanofi.

Gilenya®             refers to fingolimod, a treatment for relapsing MS.

HCP                  means “Healthcare Provider.”

ISM                  means “Infusion Support Manager,” a specialist in the infusion of
                     treatments that supports healthcare providers.

LAPA                 refers to the License and Asset Purchase Agreement dated March
                     30, 2009, between Genzyme and Bayer.

LCM                  means “Life Cycle Management,” the process of creating a plan to
                     ensure the long-term success over the life cycle of a product.

Lemtrada®            refers to alemtuzumab, a CD52-directed cytolytic monoclonal
                     antibody for the treatment of relapsing multiple sclerosis.

LRP                  means “Long Range Plan.”

Merger Agreement     refers to the February 16, 2011 Agreement and Plan of Merger
                     among Sanofi-Aventis, GC Merger Corp. and Genzyme
                     Corporation.

Milestone Payments   refers to the payments for any of the CVR Agreement Milestones as
                     defined in the CVR Agreement.

Milestone(s)         refers to the triggering events for a payment to holders under the
                     CVR Agreement, specifically, any of the Approval Milestone,
                     Product Sales Milestones, and the Production Milestone.

MRI                  means “Magnetic Resonance Imaging.”

                                             3
  Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 8 of 108



MS               refers to multiple sclerosis, a disease of the central nervous system.

MS BU            refers to Genzyme's Multiple Sclerosis Business Unit.

MS STAR          refers to Multiple Sclerosis Strategic Therapeutic Area Review.

MSOC             refers to Genzyme’s “Manufacturing & Strategic Operations
                 Committee.”

NASDAQ           means the Nasdaq stock exchange.

NPV              means “Net Present Value.”

Ocrevus®         refers to ocrelizumab, the first FDA-approved drug for the treatment
                 of PPMS.

OPEX             means “Operating Expenses.”

PPA              means “Purchase Price Allocation,” a valuation exercise.

PPMS             means “Primary Progressive Multiple Sclerosis,” a subset of
                 multiple sclerosis distinct from relapsing forms of multiple
                 sclerosis.

Product Sales    refers to the CVR Agreement provision that entitles CVR holders to
Milestone #1     receive $2 per CVR in the event “the sum of (x) the aggregate
                 Major Market Product Sales for each Qualifying Major Market plus
                 (y) the aggregate Product Sales achieved in all countries that are not
                 Qualifying Major Markets during the four (4)-calendar quarter
                 period that begins on the first anniversary of Product Launch equals
                 or exceeds a total of four hundred million dollars.”


Product Sales    refers to the CVR Agreement provision that entitles CVR holders to
Milestone #2     receive $3 per CVR in the event “Product Sales in any Product Sales
                 Measuring Period are equal to or in excess of one billion eight
                 hundred million dollars.”

Product Sales    refers to the CVR Agreement Provision that entitles CVR holders to
Milestone #3     receive $4 per CVR in the event “Product Sales in any Product Sales
                 Measuring Period are equal to or in excess of two billion three
                 hundred million dollars.”




                                         4
  Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 9 of 108



Product Sales    refers to the CVR Agreement Provision that entitles CVR holders to
Milestone $4     receive $3 per CVR in the event “Product Sales in any Product Sales
                 Measuring Period are equal to or in excess of two billion eight
                 hundred million dollars.”

Product Sales    means each of (a) Product Sales Milestone #1, (b) Product Sales
Milestones       Milestone #2, (c) Product Sales Milestone #3 and (d) Product Sales
                 Milestone #4.

Production       refers to the CVR Agreement provision that entitles CVR holders to
Milestone        receive $1 per CVR in the event that Cerezyme® and Fabrazyme®
                 production levels achieve certain thresholds in calendar year 2011.


PSM #1           means Product Sales Milestone #1.

PSM #2           means Product Sales Milestone #2.

PSM #3           means Product Sales Milestone #3.

PSM #4           means Product Sales Milestone #4.

R&D              means “Research and Development.”



REMS             means Risk Evaluation and Mitigation Strategy, a risk mitigation
                 prescribing program that can be required by the FDA.

RRMS             means “Relapsing-Remitting Multiple Sclerosis.”

RTF              refers to a “Refuse to File” letter from the FDA.

SAD              means “Sustained Accumulation of Disability.”

Sanofi           refers to refers to Sanofi, a multinational pharmaceutical company
                 incorporated under the laws of France as a société anonyme.

sBLA             means a “supplemental Biologics License Application,” the
                 application for FDA approval of a biologic product with already-
                 approved biosimilars.

SEC              refers to the U.S. Securities and Exchange Commission.

Second Amended   refers to the second amended complaint filed August 29, 2017 in
Complaint        this litigation.

                                         5
  Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 10 of 108



SKP               means “Simon-Kucher & Partners,” a consulting firm.

Teriflunomide     means Aubagio®.

TLL               means “Thought Leader Liason,” a role tasked with improving
                  marketing operations and resolving customer issues.

Trustee           after June 30, 2016, refers to UMB Bank, N.A., a federally-
                  chartered national banking organization with a principal place of
                  business in Kansas City, Missouri, and before June 30, 2016 refers
                  to the American Stock Transfer & Trust Company, LLC.

Tysabri®          refers to natalizumab, a treatment for inter alia, Multiple Sclerosis.

UMB Bank, N.A.    refers to UMB Bank, N.A., a federally-chartered national banking
                  organization with a principal place of business in Kansas City,
                  Missouri.

VP                means Vice President.




                                          6
             Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 11 of 108



                Pursuant to Local Civil Rule 56.1, Plaintiff UMB Bank, N.A. as Trustee (“Trustee”)

     submits this statement of material facts as to which there is no genuine issue to be tried in support

     of its Motion for Summary Judgement as to Counts I, II and VII of the Second Amended

     Complaint.1

I.              Procedural History and Background

                1.     This action was instituted by a Complaint filed by American Stock Transfer

     & Trust Company, LLC (“AST”) on November 9, 2015. See Complaint at 1 (ECF No. 5).

                2.     The Complaint filed by AST contains three causes of action:

               Count I – Breach of Contract for Failure to use Diligent Efforts to meet the Approval
                Milestone;

               Count II – Breach of Contract for Failure to use Diligent Efforts to meet the Product
                Sales Milestones; and

               Count III – Breach of the Implied Covenant of Good Faith and Fair Dealing.

     See Complaint at 34-36 (ECF No. 5).

                3.     On May 13, 2016, AST tendered its resignation as Trustee. See Ex. 301,

     Instrument of Appointment and Acceptance at 1 (ECF No. 54-1).

                4.     On June 30, 2016, UMB Bank, National Association (“UMB”) accepted

     appointment as Trustee under the CVR Agreement. See Ex. 301, Instrument of Appointment

     and Acceptance at 1 (ECF No. 54-1).

                5.     AST’s resignation as Trustee under the CVR Agreement became effective on

     June 30, 2016. See Ex. 301, Instrument of Appointment and Acceptance at 1 (ECF No. 54-1).




     1
      Unless otherwise indicated, the exhibits cited herein are attached to the Declaration of Adam S. Mintz
     dated September 13, 2019, and filed concurrently herewith.
                                                       1
     Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 12 of 108



        6.      On July 8, 2016, UMB filed an unopposed Motion to Substitute Party pursuant

to Rule 25(c) of the Federal Rules of Civil Procedure. See Motion to Substitute Party at 1 (ECF

No. 56).

        7.      On July 19, 2016, the Court granted the Motion to Substitute Party. See Order

granting Motion to Substitute Party at 1 (ECF No. 66).

        8.      On January 29, 2016, Sanofi moved to dismiss Counts II and III of the

Complaint. See Notice of Defendant’s Motion to Dismiss Counts II and III of the Complaint at 1

(ECF No. 19).

        9.      On September 8, 2016, the Court denied Sanofi’s motion to dismiss Count II

as to breach of contract regarding Product Sales Milestone #1. See Memorandum Decision

and Order at 16 (ECF No. 76).

        10.     As to breach of contract claims for Product Sales Milestones #2-4, the Court

ruled that “as the deadline to meet those milestones is not until December 31, 2020,” those

claims are not yet ripe. See Memorandum Decision and Order at 12, n. 6 (ECF No. 76).

        11.     A Second Amended Complaint was filed by UMB on August 29, 2017. See

Second Amended Complaint at 1 (ECF No. 125).

        12.     The Second Amended Complaint contains seven causes of action:

       Count I – Breach of Contract for Failure to use Diligent Efforts to meet the Approval
        Milestone;

       Count II – Breach of Contract for Failure to use Diligent Efforts to meet the Product
        Sales Milestones;

       Count III – Breach of the Implied Covenant of Good Faith and Fair Dealing;

       Count IV – Declaratory Judgment against Sanofi requiring reimbursement of
        Trustee fees and expenses;

                                               2
     Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 13 of 108



       Count V – Declaratory Judgment against Sanofi for failure to comply with Trustee’s
        requests pursuant to Sections 4.2(f) and 5.4(b) of the CVR Agreement;

       Count VI – Declaratory Judgment against Sanofi for failure to comply with the
        Trustee’s request, on behalf of Acting Holders, pursuant to Section 7.6(a) of the CVR
        Agreement;

       Count VII – Breach of Contract for failure to use Commercially Reasonable Efforts
        to meet the Production Milestone on a timely basis.

See Second Amended Complaint at 61-68 (ECF No. 125).

        13.      Sanofi filed an Answer to the Second Amended Complaint on September 29,

2017. See Answer to the Second Amended Complaint at 1 (ECF No. 132).

        14.      On October 6, 2017, Plaintiff filed a Motion for Summary Judgment as to

Count VI of the Second Amended Complaint for declaratory judgment to compel Sanofi to

submit to an independent audit of its Product sales statements and the figures underlying

the Calculations set forth therein. See Motion for Summary Judgment at 1 (ECF No. 134).

              a. The CVR Agreement requires periodic reporting by Sanofi and entitles the

                 Trustee to have an independent accountant verify the accuracy of the Product

                 Sales information provided by Sanofi. See Ex. 1, Contingent Value Rights

                 Agreement by and between Sanofi-Aventis and American Stock Transfer & Trust

                 Company, LLC (“CVR Agreement”) § 7.6 (ECF No. 1-1).

              b. Sanofi recognized this ongoing reporting obligation and the Trustee’s right to

                 have an independent accountant verify the accuracy of the product sales

                 information provided by Sanofi in its Form F-4 Registration Statement. See

                 Ex. 302, Sanofi-Aventis, Form F-4 Registration Statement Under the Securities Act

                 of 1933 at 85 (Mar. 7, 2011).


                                                 3
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 14 of 108



         15.      A Memorandum Decision and Order was issued on May 29, 2018 by Judge

George B. Daniels, adopting the Report and Recommendation of Magistrate Judge Robert

W. Lehrburger, and granting Plaintiff’s Motion for Summary Judgment as to the audit

request under Count VI of the Second Amended Complaint, but directing that the start of

the audit be deferred during discovery in the litigation. See Memorandum Decision and Order

at 8 (ECF No. 195).

   A.          The Parties

         16.      UMB is a federally-chartered national banking organization with a principal

place of business in Kansas City, Missouri. See Ex. 2, Our History, UMB Financial Corporation

Website at 1, available at https://www.umb.com/personal/aboutumb/company/our-history (last

visited Aug. 28, 2019).

         17.      UMB is the successor trustee under the CVR Agreement.               See Ex. 301,

Instrument of Appointment and Acceptance at 1 (ECF No. 54-1); see Motion to Substitute Party

at 1 (ECF No. 56); see Order granting Motion to Substitute Party at 1 (ECF No. 66).

         18.      UMB is vested “with all the rights, powers, trusts and duties” under the CVR

Agreement. CVR Agreement § 4.11(a).

         19.      UMB is a party to the CVR Agreement. See Ex. 301, Instrument of Appointment

and Acceptance at 1 (ECF No. 54-1)

         20.      Sanofi S.A. (“Sanofi”) is a French multinational pharmaceutical company

engaged in the research and development, manufacturing, and marketing of pharmaceutical

drugs.          See   generally   Ex.   3,   About   Us,    SANOFI    WEBSITE,        available   at

https://www.sanofi.com/en/about-us/sanofi-at-a-glance (last visited July 31, 2019).



                                                4
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 15 of 108



        21.      Sanofi is headquartered in Paris, France.          See generally Ex. 4, Investors

Contacts, SANOFI WEBSITE, available at https://www.sanofi.com/en/investors/contact (last visited

Aug. 28, 2019).

        22.      Sanofi is a party to the CVR Agreement. See Ex. 1, CVR Agreement at 1.

        23.      The CVR Agreement defines an Affiliate of Sanofi, in part, as “any other

Person directly or indirectly controlling or controlled by or under direct or indirect common

control with such specified Person.” Ex. 1, CVR Agreement § 1.1, definition of “Affiliate.”

        24.      Genzyme, a wholly owned subsidiary of Sanofi, is an Affiliate of Sanofi. See

generally      Ex.      5,     About   Us,   SANOFI       GENZYME      WEBSITE,      available   at

https://www.sanofigenzyme.com/en/about-us (last visited Aug. 28, 2019).


   B.         The Acquisition and CVR Agreement

        25.      On July 29, 2010, Sanofi made an unsolicited offer of $69 cash per share to

acquire Genzyme, a U.S. biotech company. See Ex. 6, Genzyme Confirms Receipt of Unsolicited

Proposal,      SANOFI        GENZYME   WEBSITE   at   2     (Aug.     30,   2010),   available   at

https://www.sanofigenzyme.com/en/about-us/newsroom/archive/2010/2010-08-30-07-37-00; Ex.

7, SAN-CVR 017217439 at 443.

        26.      On August 29, 2010, Sanofi sent Genzyme a letter proposing $69 cash per share

to acquire Genzyme. See Ex. 6, Genzyme Confirms Receipt of Unsolicited Proposal, SANOFI

GENZYME WEBSITE at 2 (Aug. 30, 2010), available at https://www.sanofigenzyme.com/en/about-

us/newsroom/archive/2010/2010-08-30-07-37-00.

        27.      On August 30, 2010, Genzyme’s board of director unanimously rejected

Sanofi’s offer as inadequate. See Ex. 6, Genzyme Confirms Receipt of Unsolicited Proposal,


                                                 5
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 16 of 108



SANOFI         GENZYME      WEBSITE      at     2       (Aug.   30,      2010),      available   at

https://www.sanofigenzyme.com/en/about-us/newsroom/archive/2010/2010-08-30-07-37-00.

         28.      In the following months, Sanofi and Genzyme continued to negotiate until an

agreement was reached for $74 per share in addition to a Contingent Value Right (“CVR”).

See Ex. 9, SAN-CVR 013900091 at 091; See Ex. 8, Genzyme Corporation, Schedule 14D-9,

Solicitation/Recommendation Statement Pursuant to Section 14(d)(4) of the Securities Exchange

Act of 1934 (“Genzyme Schedule 14D-9”) at 13-19 (Mar. 7, 2011), available at

https://www.sec.gov/Archives/edgar/data/732485/000095012311022458/b85369sc14d9za.htm.

         29.      The CVR was intended to bridge the gap in Sanofi and Genzyme’s valuation

difference. See Ex. 8, Genzyme Schedule 14D-9 at 13-19.

         30.      The parties’ difference relating to the valuation of Genzyme was largely

attributable to two matters:

              First, Genzyme thought that Lemtrada® (alemtuzumab), a drug that at the time
               had already been approved by the FDA as a leukemia treatment, would be
               approved by the FDA for the treatment of relapsing remitting multiple sclerosis
               and would be a blockbuster drug.

              Second, Genzyme anticipated that the production problems with their drugs
               Cerezyme® and Fabrazyme® would be resolved, leading to increased production
               of both drugs.

See Ex. 8, Genzyme Schedule 14D-9 at 13-19.

         31.      The Agreement and Plan of Merger was signed on February 16, 2011. See Ex.

10, Agreement and Plan of Merger among Sanofi-Aventis, GC Merger Corp. and Genzyme

Corporation            at       1       (Feb.           16,     2011),            available      at

https://www.sec.gov/Archives/edgar/data/732485/000095012311014482/b85002exv2w1.htm.




                                                    6
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 17 of 108



       32.      By April 1, 2011, Sanofi had purchased 84.6% of Genzyme’s outstanding

shares to effectuate the merger. See Ex. 11, Sanofi-Aventis Successfully Completes Exchange

Offer for Genzyme Corporation, PR NEWSWIRE at 1 (Apr. 4, 2011), available at

https://www.prnewswire.com/news-releases/sanofi-aventis-successfully-completes-exchange-

offer-for-genzyme-corporation-119161914.html.

       33.      The total cash price was over $20 billion. See Ex. 12, Sanofi to Buy Genzyme for

more     than    $20      Billion,   REUTERS   at   1    (Feb.   16,    2011),    available     at

https://www.reuters.com/article/us-genzyme-sanofi-idUSTRE71E4XI20110216.

       34.




       35.      Genzyme shareholders received $74 cash and one CVR per share tendered or

exchanged in the merger. See Ex. 14, Sanofi’s Prospectus Filed Pursuant to Rule 424(b)(3) at 1,

available                                                                                       at

https://www.sec.gov/Archives/edgar/data/1121404/000119312511082363/d424b3.htm                 (last

visited Sept. 3, 2019).

       36.      Approximately 291,431,450 CVRs were issued as part of the total transaction

consideration by Sanofi to Genzyme shareholders. See Ex. 15, SAN-CVR 022060930 at 930.

       37.      On March 30, 2011, Sanofi-Aventis and American Stock Transfer & Trust

Company, LLC entered into the Contingent Value Rights Agreement (the “CVR

Agreement”). See Ex. 1, CVR Agreement at 1.

       38.      In the Schedule 14D-9 filed with the Securities and Exchange Commission on

March 7, 2011 and published to its shareholders, Genzyme estimated the value of each CVR
                                                7
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 18 of 108



at $5.58, as of March 2011, and recommended that its shareholders approve the merger. See

Ex. 8, Genzyme Schedule 14D-9 at 19.

          a.




          b.

          c. Christopher Viehbacher testified that, at the time the merger was approved,

               Sanofi “ascribed very high probability to the approval milestone and a high

               probability to the first sales milestone of $400 million.” Ex. 26, August 29, 2018

               Videotaped Deposition of Christopher Viehbacher (“Viehbacher Dep. Tr.”) at 59:5-

               59:13.

          d. In its March 7, 2011 Form F-4 Registration Statement, Sanofi incorporated by

               reference Genzyme’s “description of the consideration” afforded by the CVRs.

               See Ex. 302, Sanofi-Aventis, Form F-4 Registration Statement Under the Securities

               Act of 1933 at iii (Mar. 7, 2011) (Sanofi incorporated Genzyme’s Schedule 14D-9

               by reference in its Form F-4 Registration Statement).

          e. In its Form F-4 Registration Statement, Sanofi also stated that the CVRs

               provided Genzyme shareholders “the opportunity to participate in any future

               success of Lemtrada and the production in 2011 of both Cerezyme and

               Fabrazyme.” Ex. 302, Sanofi-Aventis, Form F-4 Registration Statement Under the

               Securities Act of 1933 at v (Mar. 7, 2011).

          f. A probable value of $5.58 for each of the 291.4 million CVRs represents a total

               CVR value of over $1.6 billion. See Ex. 16, DP_Sanofi_0001792 at 792.
                                                8
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 19 of 108



          39.      This Schedule 14D-9 also estimated 90% probability of achieving the Approval

Milestone. See Ex. 8, Genzyme Schedule 14D-9 at 42.

          40.      This Schedule 14D-9 also estimated a 80% likelihood of achieving Product

Sales Milestone #1. See Ex. 8, Genzyme Schedule 14D-9 at 42.

          41.      This Schedule 14D-9 was among the materials published to shareholders

seeking approval for the merger. See generally Ex. 8, Genzyme Schedule 14D-9; see Ex. 17,

SAN-CVR 013574104 at 157.

          42.      The CVR Agreement is governed by New York law. See Ex. 1, CVR Agreement

§ 1.10.

          43.      The CVRs are securities, and are listed for trading on NASDAQ. See Ex. 1,

CVR Agreement § 7.7.

          44.      Breach Interest Rate is defined in the CVR Agreement as the interest rate to

be applied to payments due to the CVR holders in the event of a breach, as defined in the

CVR Agreement § 1.1. See Ex. 1, CVR Agreement § 1.1, definition of “Breach Interest Rate”; §

8.1.

          45.      Breach Interest Rate is defined to mean

          “a per annum rate equal to the prime rate of interest quoted by Bloomberg, or
          similar reputable data source, plus three percent (3%), calculated daily on the
          basis of a three hundred sixty-five (365) day year or, if lower, the highest rate
          permitted under applicable law.”

Ex. 1, CVR Agreement § 1.1, definition of “Breach Interest Rate.”

    C.          The CVR Milestones and Sanofi’s Efforts Obligations to Achieve Them

          46.      The CVR Agreement contains six Milestones. See Ex. 1, CVR Agreement § 1.1.




                                                 9
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 20 of 108



       47.      The Approval Milestone entitles CVR holders to receive $1 per CVR after

“receipt by the Company or one of its Affiliates, on or before March 31, 2014, of the FDA

Approval of alemtuzumab for treatment of multiple sclerosis.” Ex. 1, CVR Agreement § 1.1,

definition of “Approval Milestone”, “Approval Milestone Payment.”

             a. In its SEC Form F-4 filed in connection with the issuance of the CVRs, Sanofi

                summarizes the “Payment Dates” for the Approval Milestone. See Ex. 302,

                Sanofi-Aventis, Form F-4 Registration Statement Under the Securities Act of 1933

                at 81 (Mar. 7, 2011).

             b. The latest payment date for the Approval Milestone is 20 business days after

                notice of achievement of such milestone. See Ex. 302, Sanofi-Aventis, Form F-4

                Registration Statement Under the Securities Act of 1933 at 81 (Mar. 7, 2011).

       48.      Product Sales Milestone #1 (“PSM#1”) entitles CVR holders to receive $2 per

CVR in the event “the sum of (x) the aggregate Major Market Product Sales for each

Qualifying Major Market plus (y) the aggregate Product Sales achieved in all countries that

are not Qualifying Major Markets during the four (4)-calendar quarter period that begins

on the first anniversary of Product Launch equals or exceeds a total of four hundred million

dollars.” Ex. 1, CVR Agreement § 1.1, definition of “Product Sales Milestone #1”, “Product Sales

Milestone Payment.”

             a. In its SEC Form F-4 filed in connection with the issuance of the CVRs, Sanofi

                summarizes the “Payment Dates” for PSM#1. See Ex. 302, Sanofi-Aventis,

                Form F-4 Registration Statement Under the Securities Act of 1933 at 81 (Mar. 7,

                2011).



                                                10
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 21 of 108



             b. The latest payment date for PSM#1 is 20 business days after notice of

                achievement of such milestone.        See Ex. 302, Sanofi-Aventis, Form F-4

                Registration Statement Under the Securities Act of 1933 at 81 (Mar. 7, 2011).

       49.      Product Sales Milestone #2 (“PSM#2”) entitles CVR holders to receive $3 per

CVR in the event “Product Sales in any Product Sales Measuring Period are equal to or in

excess of one billion eight hundred million dollars.” Ex. 1, CVR Agreement § 1.1, definition

of “Product Sales Milestone #2”, “Product Sales Milestone Payment.”

       a. Product sales for PSM#1 may be used as well for PSM#2, but any quarters used
          for the achievement of PSM#2 cannot be used again for the achievement of any
          subsequent milestone. See Ex. 1, CVR Agreement § 1.1, definition of “Product Sales
          Milestone #2.”

       b. If PSM#2 is achieved despite the Approval Milestone not having occurred, the
          CVR holders are entitled to an additional $1 per CVR. See Ex. 1, CVR Agreement
          § 1.1, definition of “Product Sales Milestone Payment.”

       50.      Product Sales Milestone #3 (“PSM#3”) entitles CVR holders to receive $4 per

CVR in the event “Product Sales in any Product Sales Measuring Period are equal to or in

excess of two billion three hundred million dollars.” Ex. 1, CVR Agreement § 1.1, definition

of “Product Sales Milestone #3”, “Product Sales Milestone Payment.”

       a. No Product Sales that occur in quarters used to achieve PSM#1 or PSM#2 can be
          used again for the achievement of PSM#3. See Ex. 1, CVR Agreement § 1.1,
          definition of “Product Sales Milestone #3.”

       51.      Product Sales Milestone #4 (“PSM#4”) entitles CVR holders to receive $3 per

CVR in the event “Product Sales in any Product Sales Measuring Period are equal to or in

excess of two billion eight hundred million dollars.” Ex. 1, CVR Agreement § 1.1, definition

of “Product Sales Milestone #4”, “Product Sales Milestone Payment.”




                                                11
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 22 of 108



       a. No Product Sales that occur in quarters used to achieve PSM#1, PSM#2, or
          PSM#3 can be used again for the achievement of PSM#4. See Ex. 1, CVR
          Agreement § 1.1, definition of “Product Sales Milestone #4.”

       52.      The Production Milestone entitles CVR holders to receive $1 per CVR in the

event that Cerezyme® and Fabrazyme® production levels achieve certain thresholds in

calendar year 2011. See Ex. 1, CVR Agreement § 1.1, definition of “Production Milestone”,

“Production Milestone Payment.”

             a. In its SEC Form F-4 filed in connection with the issuance of the CVRs, Sanofi

                summarizes the “Payment Dates” for the Production Milestone. See Ex. 302,

                Sanofi-Aventis, Form F-4 Registration Statement Under the Securities Act of 1933

                at 81 (Mar. 7, 2011).

             b. The latest payment date for the Production Milestone is 20 business days after

                notice of achievement of such milestone. See Ex. 302, Sanofi-Aventis, Form F-4

                Registration Statement Under the Securities Act of 1933 at 81 (Mar. 7, 2011).

       53.      If all six milestones were achieved, the CVR Agreement required Sanofi to pay

a total of $14 cash per CVR to the Trustee for the benefit of the CVR holders. See Ex. 1,

CVR Agreement § 1.1.

       54.      If all six milestones were achieved and all CVRs initially issued remained

outstanding at the time payment was due, the CVR Agreement would have required Sanofi

to pay a total of approximately $4,102,000,000. See Ex. 1, CVR Agreement § 1.1; See Ex. 17,

SAN-CVR 013574104 at 197.

       55.      This potential $4.1 billion payment equals 20% of the total purchase price. See

Ex. 12, Sanofi to Buy Genzyme for more than $20 Billion, REUTERS at 1 (Feb. 16, 2011), available

at https://www.reuters.com/article/us-genzyme-sanofi-idUSTRE71E4XI20110216.
                                                12
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 23 of 108



       56.    The CVR Agreement obligates Sanofi to “use Diligent Efforts to achieve the

Approval Milestone and the Product Sales Milestones.” Ex. 1, CVR Agreement § 7.10.

       57.    The phrase Diligent Efforts is defined in the CVR Agreement as:

       “Diligent Efforts’ means, with respect to the Product, efforts of a Person to
       carry out its obligations, and to cause its Affiliates and licensees to carry out
       their respective obligations, using such efforts and employing such resources
       normally used by Persons in the pharmaceutical business relating to the
       research, development or commercialization of a product, that is of similar
       market potential at a similar stage in its development or product life, taking
       into account issues of market exclusivity, product profile, including efficacy,
       safety, tolerability and convenience, the competitiveness of alternate products
       in the marketplace or under development, the availability of existing forms or
       dosages of alemtuzumab for other indications, the launch or sales of a
       biosimilar product, the regulatory environment and the profitability of the
       applicable product (including pricing and reimbursement status achieved)
       consistent with the Company's publicly reported financial statements
       (assuming the Company will not treat royalty payments to BSP as an expense
       for purposes of this clause, or the achievement of Milestones in such a manner,
       that would reduce the profitability of the Product), and other relevant factors,
       including technical, commercial, legal, scientific and/or medical factors.
       Subject to the foregoing, "Diligent Efforts" shall include, but shall not be
       limited to, the following: (a) making expenditures in relation to the Product
       that are consistent with expenditures normally made by Persons in the
       pharmaceutical business in connection with products of similar market
       potential at similar stages in their development or product life; (b)
       implementing and maintaining appropriate Product and patient support
       services (including, but not limited to, risk identification and minimization
       programs and reimbursement support services); (c) initiating and completing
       all post-marketing approval commitments; (d) promptly seeking pricing
       approvals and/or minimally restrictive payer coverage decisions in the Major
       Markets; (e) fulfilling obligations under any co-promotion agreement or
       arrangement with BSP should BSP exercise its right to co-promote the
       Product; (f) setting or seeking a commercial price for the Product that is
       consistent with the profile of the Product, including seeking premium pricing
       based on the effectiveness of the Product; (g) promoting the Product for all
       labeled multiple sclerosis indications; and (h) otherwise fulfilling the
       obligations of the Company and its Affiliates under Existing Licenses,
       including fulfilling obligations pursuant to the LAPA in order to maintain the
       rights to develop and commercialize the Product granted thereunder.”

Ex. 1, CVR Agreement § 1.1, definition of “Diligent Efforts.”

                                              13
      Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 24 of 108



         58.    The CVR Agreement obligates Sanofi to “use commercially reasonable efforts

to achieve the Production Milestone on a timely basis.” Ex. 1, CVR Agreement § 7.10.

         59.    The phrase commercially reasonable efforts is not defined in the CVR

Agreement. See Ex. 1, CVR Agreement § 1.1.

         60.    Sanofi acknowledge these efforts obligations in its public filings, stating that

“we have agreed to use diligent efforts, until the CVR agreement is terminated, to achieve

each of the Lemtrada related CVR milestones set forth in the CVR agreement. [. . .]” Ex. 18,

Sanofi Form 20-F 2012 (“Sanofi Form 20-F 2012”) at 19, available at https://www.sanofi.com/-

/media/Project/One-Sanofi-Web/Websites/Global/Sanofi-COM/Home/fr/publications/31972_20-

F_2012_V2.pdf (last visited Sept. 11, 2019); see also Ex. 302, Sanofi-Aventis, Form F-4

Registration Statement Under the Securities Act of 1933 at 83, 85 (Mar. 7, 2011) (In its SEC Form

F-4 in connection with the issuance of the CVRs, Sanofi described the term “Diligent Efforts”, and

repeated its affirmative efforts obligations to use commercially reasonable efforts to achieve the

Production Milestone on a timely basis, and Diligent Efforts to achieve the Approval and Product

Sales Milestones.)

         61.    Genzyme also acknowledged these obligations in a public filing, stating:

         “Following the close of the transaction, [Sanofi] will control the development,
         production and commercialization of Lemtrada, Cerezyme and Fabrazyme
         and will be obligated to take certain efforts to achieve the Approval Milestone,
         the Product Sales Milestones and the Production Milestone.”

Ex.     19,    Questions   and    Answers     Regarding     the   CVR,      available   at

https://www.sec.gov/Archives/edgar/data/732485/000095012311017162/b85162exv99wa

w43.htm (last visited Sept. 11, 2019).




                                               14
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 25 of 108



        62.      Sanofi has reported €1.583 billion from sales of Lemtrada®. See Ex. 20, Sanofi

Form 20-F 2018 (“Sanofi Form 20-F 2018”) at 90, available at https://www.sanofi.com/-

/media/Project/One-Sanofi-Web/Websites/Global/Sanofi-

COM/Home/common/docs/investors/Sanofi-20-F-2018-EN-PDF-e-accessible_01.pdf (Lemtrada

sales reached €402 million in 2018 and €474 million in 2017); Ex. 21, Sanofi Form 20-F 2016

(“Sanofi         Form       20-F      2016”)        at     95,        114,    available      at

http://www.annualreports.com/HostedData/AnnualReportArchive/s/NYSE_SNY_2016.pdf

(Lemtrada sales reached €425 million in 2016, €243 million in 2015, and €34 million in 2014);

Ex. 22, Sanofi Form 20-F 2013 (“Sanofi Form 20-F 2013”) at 98, available at

https://www.companyreporting.com/sites/default/files/annual-report-index/sanofi-aventis-

annual-report-2013.pdf (Lemtrada sales reached €2 million in 2013).

        63.      Sanofi has reported €9.4 billion in sales of Cerezyme and Fabrazyme between

2012 and 2018. See Ex. 20, Sanofi Form 20-F 2018 at 90; see Ex. 21, Sanofi Form 20-F 2016;

see Ex. 22, Sanofi Form 20-F 2013 at F-108.

   D.         Sanofi’s Obligations to Bayer Under the CVR Agreement

        64.      As part of the merger with Genzyme, Sanofi also assumed Genzyme’s

obligations under a prior License and Asset Purchase Agreement (“LAPA”), dated March

30, 2009, with Bayer Schering Pharma AG (“Bayer”). See Ex. 1, CVR Agreement § 1.1.

        65.




                                               15
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 26 of 108



        66.



   E.         Lemtrada® Drug Background

        67.     Alemtuzumab is a CD52-directed cytolytic monoclonal antibody approved for

the treatment of patients with relapsing forms of multiple sclerosis, and commercialized

under the name Lemtrada®. See Ex. 24, Lemtrada Full Prescribing Information at 1 (revised

Oct.                            2017),                     available                        at

https://www.accessdata.fda.gov/drugsatfda_docs/label/2017/103948s5158lbl.pdf (“Lemtrada Full

Prescribing Information”).

        68.     Lemtrada® is used to treat adults with relapsing multiple sclerosis. See Ex.

24, Lemtrada Full Prescribing Information at 24.

        69.     The FDA recommends that the use of Lemtrada® “should generally be

reserved for patients who have had an inadequate response to two or more drugs indicated

for the treatment of MS.” Ex. 24, Lemtrada Full Prescribing Information at 1.

        70.     Lemtrada® is administered by intravenous infusion in eight doses of 12mg/day

over two years. The first course administers five doses on five consecutive days. 12 months

later, 3 doses are administered on three consecutive days.        See Ex. 24, Lemtrada Full

Prescribing Information at 1.

        71.     Lemtrada® patients must be monitored monthly starting after the first

infusion for four years or longer after the last round of treatment. See Ex. 24, Lemtrada Full

Prescribing Information at 1.




                                              16
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 27 of 108



       72.    Because of the risks of autoimmunity, infusion reactions, and malignancies,

Lemtrada® is only available through a Risk Evaluation and Mitigation Strategy (“REMS”)

program. See Ex. 24, Lemtrada Full Prescribing Information at 2.

       73.




       74.    Christopher Viehbacher agreed that for certain patients, Lemtrada is “as close

to a cure as anyone wants to use the C [cure] word.” Ex. 26, Viehbacher Dep. Tr. at 105:14-

105:24.

       75.    Sanofi analysts were enthusiastic for Lemtrada®. See generally Ex. 27, SAN-

CVR 017566160; Ex. 28, SAN-CVR 016746871.

       76.




       77.




       78.



                                             17
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 28 of 108




       79.



       80.    A “blockbuster” drug is a drug that generates annual sales of at least $1 billion.

See Ex. 26, Viehbacher Dep. Tr. at 273:14-273:22.

       81.



       82.




       83.



       84.




       85.




       86.




                                              18
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 29 of 108



        87.      Teriflunomide is a pyrimidine synthesis inhibitor indicated for the treatment

of patients with relapsing forms of multiple sclerosis, and commercialized under the name

Aubagio®. See Ex. 34, Aubagio Full Prescribing Information at 1 (revised Sept. 2012), available

at https://www.accessdata.fda.gov/drugsatfda_docs/label/2012/202992s000lbl.pdf (“Aubagio Full

Prescribing Information”).

        88.      Aubagio® is used for the treatment of relapsing forms of multiple sclerosis.

See Ex. 34, Aubagio Full Prescribing Information at 1.

        89.      Aubagio® is taken orally once daily, in 7 mg or 14 mg doses. See Ex. 34,

Aubagio Full Prescribing Information at 1.

        90.      Aubagio® was developed by Sanofi prior to the Lemtrada® merger. See Ex.

35, Teriflunomide, an Inhibitor of Dihydroorotate Dehydrogenase for the Potential Oral

Treatment of Multiple Sclerosis, US NATIONAL LIBRARY OF MEDICINE NATIONAL INSTITUTES OF

HEALTH at 1 (Nov. 2010), available at https://www.ncbi.nlm.nih.gov/pubmed/21157651.

   F.         Sanofi Personnel

        91.      Christopher Viehbacher was Sanofi’s CEO from September 2008 to October

2014. See Ex. 26, Viehbacher Dep. Tr. at 14:19-14:22; see Ex. 36, Dear Sanofi: Firing CEO Chris

Viehbacher      Is   a   Huge    Mistake,   FORBES   at   1   (Oct.   29,   2014),   available   at

https://www.forbes.com/sites/matthewherper/2014/10/29/dear-sanofi-firing-ceo-chris-

viehbacher-is-a-huge-mistake/#4617521b75c0.

        92.      Christopher Viehbacher was the CEO of Sanofi at the time of the merger. See

Ex. 26, Viehbacher Dep. Tr. at 14:19-14:22.




                                                19
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 30 of 108



       93.




       94.



       95.



       96.        Olivier Brandicourt became Sanofi’s CEO on April 2, 2015. See Ex. 25,

Brandicourt Dep. Tr. at 6:21-6:23.

       97.        Jerome Contamine was CFO of Sanofi from 2009 to 2018. See Ex. 38, Sanofi’s

CFO Contamine to Retire Later this Year, REUTERS at 1 (Apr. 17, 2018), available at

https://www.reuters.com/article/us-sanofi-management/sanofis-cfo-contamine-to-retire-later-

this-year-idUSKBN1HO2YQ.

       98.        Jerome Contamine announced his retirement as CFO of Sanofi in April 2018.

See Ex. 38, Sanofi’s CFO Contamine to Retire Later this Year, REUTERS at 1 (Apr. 17, 2018),

available    at   https://www.reuters.com/article/us-sanofi-management/sanofis-cfo-contamine-to-

retire-later-this-year-idUSKBN1HO2YQ.

       99.        Elias Zerhouni was Sanofi’s “President of Research and Development”

(“R&D”) from 2011 to 2018. Ex. 39, November 7, 2018 Videotaped Deposition of Elias

Zerhouni (“Zerhouni Dep. Tr.”) at 7:7-7:12; 304:20-304:21.

       100.       Elias Zerhouni announced his retirement as Global Head of R&D in April

2018. See Ex. 40, John Reed to Replace Zerhouni as Sanofi Head of Global R&D, REUTERS at 1



                                                20
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 31 of 108



(April 24, 2018), available at https://www.reuters.com/article/brief-john-reed-to-replace-zerhouni-

as-s/brief-john-reed-to-replace-zerhouni-as-sanofi-head-of-global-rd-idUSFWN1S106D.

         101.   David Meeker was CEO of Genzyme from November 2011 to June 2017. See

Ex. 41, Sanofi Appoints David Meeker Chief Executive Officer of Genzyme, SANOFI GENZYME

WEBSITE at 1 (Oct. 24. 2011), available at https://news.genzyme.com/press-release/sanofi-

appoints-david-meeker-chief-executive-officer-genzyme; Ex. 42, July 26, 2018 Videotaped

Deposition of David Meeker (“Meeker Dep. Tr.”) at 115:10-115:12.




         103.   Bill Sibold is the Head of the Multiple Sclerosis franchise at Sanofi. See Ex.

44, Bill Sibold, Executive Vice President and Head of Sanofi Genzyme, SANOFI GENZYME WEBSITE

at 1, available at https://www.sanofigenzyme.com/en/about-us/our-leadership/bill-sibold (last

visited Aug. 28, 2019).

         104.   Since July 2017, Bill Sibold is Head of Sanofi Genzyme. See Ex. 45, Bill Sibold,

LINKEDIN at 2, available at https://www.linkedin.com/in/bill-sibold-4a2a628/ (last visited Aug. 29,

2019).

         105.   Mark Underwood was VP of Global Commercial Strategy for Multiple

Sclerosis from 2014 to 2016. See Ex. 46, July 31, 2018 Videotaped Deposition of Mark

Underwood (“Underwood Dep. Tr.”) at 10:6-10:24; see Ex. 47, Mark Underwood, LINKEDIN at 1,

available at https://www.linkedin.com/in/mark-underwood-58bb8230/ (last visited Aug. 2, 2019).




                                                21
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 32 of 108



       106.    Mark Underwood was Global Head of New Product Planning for MS,

Oncology and Immunology from 2016 to 2018. See Ex. 47, Mark Underwood, LINKEDIN at 1,

available at https://www.linkedin.com/in/mark-underwood-58bb8230/ (last visited Aug. 2, 2019).

       107.    Stephen Lake was Head of Genzyme Biostatistics from 2012 to 2015. See Ex.

48, Stephen Lake, LINKEDIN at 2, available at https://www.linkedin.com/in/stephen-lake-

524b5121/ (last visited Aug. 2, 2019).

       108.    Stephen Lake was the lead statistician on Sanofi’s Lemtrada® application to

the FDA. See Ex. 49, November 16, 2017 Videotaped Deposition of Stephen Lake (“Lake Dep.

Tr.”) at 11:4-11:18.

       109.    Michael Panzara was Head of Global Development for MS, Neurology, and

Ophthalmology at Sanofi Genzyme. See Ex. 50, Michael Panzara, LINKEDIN at 2, available at

https://www.linkedin.com/in/michael-panzara-3981542b/ (last visited Aug. 2, 2019).

       110.    Michael Panzara oversaw FDA approval process for Lemtrada®. See Ex. 51,

October 24, 2017 Videotaped Deposition of Michael Panzara (“Panzara Dep. Tr.”) at 14:6-14:12.

       111.    Jennifer Panagoulias was in Regulatory Affairs at Sanofi Genzyme from 1998

to 2015.    See Ex. 52, November 1, 2017 Videotaped Deposition of Jennifer Panagoulias

(“Panagoulias Dep. Tr.”) at 10:22-12:4.

       112.    Jennifer Panagoulias headed the regulatory affairs strategy for Lemtrada®.

See Ex. 52, Panagoulias Dep. Tr. at 24:14-25:4.

       113.    Tom Snow was VP of the Multiple Sclerosis Business Unit in Europe from

August 2014 to September 2017.            See Ex. 53, Tom Snow, LINKEDIN, available at

https://www.linkedin.com/in/tom-snow-3803482/ (last visited Aug. 2, 2019).



                                              22
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 33 of 108



       114.       Since October 2017, Tom Snow is the Global Multiple Sclerosis Franchise

Head      at    Sanofi   Genzyme.      See   Ex.     53,    Tom   Snow,     LINKEDIN,    available at

https://www.linkedin.com/in/tom-snow-3803482/ (last visited Aug. 2, 2019).

       115.       Carole Huntsman was Head of the Multiple Sclerosis Business Unit for North

America from January 2012 to December 2015. See Ex. 54, Carole Huntsman, LINKEDIN,

available at https://www.linkedin.com/in/carole-huntsman-2a984b1/ (last visited Aug. 3, 2019).

       116.       Carole Huntsman was Global Multiple Sclerosis Lead from January 2016 to

May       2017.          See   Ex.   54,     Carole        Huntsman,      LINKEDIN,     available   at

https://www.linkedin.com/in/carole-huntsman-2a984b1/ (last visited Aug. 3, 2019).

       117.       Since May 2017, Carole Huntsman is the Head of Multiple Sclerosis, Oncology

and Immunology for North America. See Ex. 54, Carole Huntsman, LINKEDIN, available at

https://www.linkedin.com/in/carole-huntsman-2a984b1/ (last visited Aug. 3, 2019).

 II.           Sanofi Executives Ignored or Were Not Aware of Their Obligations
               Under the CVR Agreement

       118.       Christopher Viehbacher, as Sanofi CEO, negotiated the merger and aspects of

the CVR Agreement. See Ex. 26, Viehbacher Dep. Tr. at 47:13-47:16.

       119.       Christopher Viehbacher had “some involvement with” the negotiation of the

Diligent Efforts provision of the CVR Agreement. Ex. 26, Viehbacher Dep. Tr. at 114:21-

114:24.

       120.       Christopher Viehbacher could not recall if he read the CVR Agreement cover

to cover. See Ex. 26, Viehbacher Dep. Tr. at 49:11-49:24.

       121.       Christopher Viehbacher never issued any written instructions with respect to

the CVR. See Ex. 26, Viehbacher Dep. Tr. at 129:6-131:14.


                                                23
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 34 of 108



       122.   Christopher Viehbacher testified that the CVR agreement did not give Sanofi

“an extra sense of urgency.” See Ex. 26, Viehbacher Dep. Tr. at 136:17-136:19.

       123.   Serge Weinberg testified that he never read the CVR Agreement or any

summary thereof. See Ex. 37, Weinberg Dep. Tr. at 15:12-15:23; 119:17-119:20.

       124.   Serge Weinberg was “not informed” that the CVR Agreement “required

Sanofi to use Diligent Efforts to achieve the approval milestone and the four product [sales]

milestones.” Ex. 37, Weinberg Dep. Tr. at 18:10-18:15; 119:17-119:20.

       125.   Serge Weinberg testified that the CVR Agreement did not “create any special

attention at the board level.” Ex. 37, Weinberg Dep. Tr. at 47:11-47:15.

       126.   Serge Weinberg did not task anyone with overseeing compliance with the CVR

Agreement. See Ex. 37, Weinberg Dep. Tr. at 23:6-23:25.

       127.   Serge Weinberg testified that no exceptions were made for Lemtrada in

budget discussions. See Ex. 37, Weinberg Dep. Tr. at 84:25-85:13.

       128.   Olivier Brandicourt testified that he never read the CVR Agreement or any

summary thereof and did not have a copy of it. See Ex. 25, Brandicourt Dep. Tr. at 15:5-15:24.

       129.



       130.



       131.   Jerome Contamine testified that he does “not know the details” of the CVR

Agreement. See Ex. 55, September 5, 2018 Videotaped Deposition of Jerome Contamine

(“Contamine Dep. Tr.”) at 292:19-292:21.



                                             24
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 35 of 108



       132.   Elias Zerhouni testified that he was not provided with a copy of the CVR

Agreement when he joined Sanofi or any specific instructions as to Sanofi’s obligations under

the CVR Agreement. See Ex. 39, Zerhouni Dep. Tr. at 56:11-56:23.

       133.   Elias Zerhouni testified that allocation of resources to Lemtrada® involved

the “same extent of diligence and effort” as other products and that the CVR Agreement did

not require additional efforts. See Ex. 39, Zerhouni Dep. Tr. at 56:24-57:7.

       134.   David Meeker testified that he could not recall if he had ever seen the CVR

Agreement in its entirety and was never informed “of the terms of that CVR.” See Ex. 42,

Meeker Dep. Tr. at 10:12-12:7.

       135.



       136.   Bill Sibold testified that he could not remember if he was given any

instructions on what the CVR Agreement meant. See Ex. 56, July 17, 2018 Videotaped

Deposition of William J. Sibold (“Sibold Dep. Tr.”) at 17:17-17:19.

       137.   Bill Sibold testified that he never discussed the CVR Agreement with others at

Sanofi. See Ex. 56, Sibold Dep. Tr. at 18:2-18:14.

       138.   Mark Underwood testified that he was not explicitly aware that Sanofi was

under a contractual obligation to use diligent efforts to achieve certain milestones. See Ex.

46, Underwood Dep. Tr. at 200:8-200:23.

       139.   Stephen Lake testified that he had no discussions with anyone at Sanofi

concerning the CVR Agreement. See Ex. 49, Lake Dep. Tr. at 16:12-16:15.




                                              25
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 36 of 108



         140.   Michael Panzara testified that his superiors did not instruct him as to what

was required of him to comply with the CVR Agreement. See Ex. 51, Panzara Dep. Tr. at

18:14-21:13.

         141.   Tom Snow testified that he had never seen the CVR Agreement. See Ex. 57,

June 22, 2018 Videotaped Deposition of Thomas Snow (“Snow Dep. Tr.”) at 9:15-11:3.

         142.   Tom Snow also testified that he had never heard of Sanofi’s Diligent Efforts

obligations. See Ex. 57, Snow Dep. Tr. at 9:15-11:3.

         143.   Carole Huntsman testified that she never read the CVR Agreement, was never

given a summary of the CVR Agreement, and never had any discussions about it. See Ex.

58, May 8, 2018 Videotaped Deposition of Carole Huntsman (“Huntsman Dep. Tr.”) at 254:25-

256:7.

         144.   Carole Huntsman also testified that she heard of the CVR Agreement reading

about it in the news. See Ex. 58, Huntsman Dep. Tr. at 254:25-255:14.

III.        Sanofi Calculated Lemtrada®’s Profitability by Including Both the
            Bayer Royalty and CVR Milestone Payments and Considered These
            Calculations when Cutting Lemtrada®’s Budget.

         145.   PSM#1 is triggered when Lemtrada® sales in a defined period hit $400 million.

See Ex. 1, CVR Agreement § 1.1, definition of “Product Sales Milestone #1”, “Product Sales

Milestone Payment.”

         146.   As of December 31, 2016, there were 236,457,284 CVRs outstanding. See Ex.

59, Plaintiff UMB Bank, N.A., as Trustee’s Responses and Objections to Defendant’s First Set of

Requests for Admission at 21.




                                              26
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 37 of 108



       147.   Given the number of CVRs outstanding, the associated payment of $2 per

CVR would amount to more than the $400 million sales amount. See Ex. 1, CVR Agreement

§ 1.1, definition of “Product Sales Milestone Payment”; see Ex. 17, SAN-CVR 013574104 at 104.

       148.




       149.   The Diligent Efforts obligation in the CVR Agreement allows Sanofi to

consider the profitability of Lemtrada® in exercising its Diligent Efforts to achieve the

milestones, but only “consistent with the Company’s publicly reported financial statements.”

Ex. 1, CVR Agreement § 1.1, definition of “Diligent Efforts.”

       150.   Business Operating Income (“BOI”) is the standard metric Sanofi uses to

track and report profitability of its products. See Ex. 43, Esteva Dep. Tr. at 28:10-28:23; see

Ex. 22, Sanofi Form 20-F 2013 at 84 (“For our business segments, we also measure our results of

operations through an indicator referred to as ‘Business Operating Income.’”        “‘Business

Operating Income’ is derived from ‘Operating income’, adjusted as follows:

          the amounts reported in the line items ‘Fair value remeasurement of contingent
           consideration liabilities’, ‘Restructuring costs’ and ‘Other gains and losses, and
           litigation’ are eliminated;
          amortization and impairment losses charged against intangible assets (other than
           software) are eliminated;
          the share of profits/losses of associates and joint ventures is added;
          the share attributable to non-controlling interests is deducted;
          other acquisition-related effects (primarily, the workdown of acquired inventories
           remeasured at fair value at the acquisition date, and the impact of acquisitions on
           investments in associates and joint ventures) are eliminated; and
          restructuring costs relating to associates and joint ventures are eliminated.”).




                                              27
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 38 of 108



       151.




       152.       The Diligent Efforts obligation does not allow Sanofi to consider the CVR

milestone payments and 35% Bayer Royalties when analyzing Lemtrada® profitability. See

Ex. 1, CVR Agreement § 1.1, definition of “Diligent Efforts” (Sanofi is allowed to consider the

profitability of Lemtrada “consistent with the Company's publicly reported financial statements

(assuming the Company will not treat royalty payments to BSP as an expense for purposes of this

clause, or the achievement of Milestones in such a manner, that would reduce the profitability of

the Product)”).

       153.       Before the merger, Sanofi prepared financial modeling of the CVR payments

and assessed likelihood of CVR payments. See Ex. 60, Evercore-UMB 00015174 at 177; Ex. 8,

Genzyme 14D-9 at 42.

       154.




       156.       Christopher Viehbacher testified that Sanofi re-purchased CVRs because it

was Sanofi’s “view that the CVR value as traded on the stock exchange was lower than our

expected net present value of what we thought the CVR was worth. So we decided to buy up

CVRs at what we deemed to be a lower price than what they were worth. That would have
                                               28
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 39 of 108



indicated that we had a higher expectation of Lemtrada sales than the market.” Ex. 26,

Viehbacher Dep. Tr. at 79:11-79-18.

        157.




        158.




        159.




        160.




   A.      After the Merger, Sanofi Imposed Budget Cuts Rather than Invest in Developing
           Lemtrada®’s Market Potential

        161.   In the year following Sanofi’s acquisition of Genzyme, Sanofi mandated

budget cuts across the organization. See Ex. 64, SAN-CVR 020065419 at 422; see Ex. 26,

Viehbacher Dep. Tr. at 235:7-235:25 (“[t]his is in March of 2011, so it’s just immediately after

the announcement of the Genzyme deal, at which we had promised, I believe, $700 million of cost


                                              29
    Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 40 of 108



synergies to come out of the – out of the company.”); see Ex. 39, Zerhouni Dep. Tr. at 40:2-41:8

(“So when you looked at the long-range strategic plan for R&D as you mentioned, the goal was to

keep the total envelope flat or slightly declining, not just R&D. R&D, medical affairs, regulatory,

all of it.”).

         162.   Allocations in the budget were “defined Jerome [Contamine] and Chris

[Viehbacher]”. See Ex. 39, Zerhouni Dep. Tr. at 114:19-115:10.

         163.   No exception on budget cuts was made for Lemtrada®, despite the Diligent

Efforts obligations. See Ex. 25, Brandicourt Dep. Tr. at 80:11-81:4 (“Q: And is it your testimony

that you cannot recall ever giving a moment’s thought to the CVR agreement in any of your budget

challenges? A: That didn’t come up.”); see Ex. 37, Weinberg Dep. Tr. at 84:25-85:13 (Serge

Weinberg testified that no exceptions were made for Lemtrada in budget discussions); see, e.g.,




         164.




         165.




         166.




                                                30
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 41 of 108



   167.




   168.



   169.




   170.




   171.



   172.




   173.




                                 31
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 42 of 108



B.




     174.




     175.




     176.




     177.




     178.




     179.




                                 32
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 43 of 108



       180.



       181.




       182.




       183.




       184.




       185.   David Meeker testified that “Lemtrada was the only [Sanofi] product” that

has these additional (below the line) calculations from BOI to free cash flow “to understand

the profitability of the product.” See Ex. 42, Meeker Dep. Tr. at 43:2-43:22.

       186.




       187.



                                              33
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 44 of 108



   188.




   189.




   190.



   191.




   192.




      a.




                                 34
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 45 of 108



   194.




   195.



   196.




   197.



   198.




   199.




                                 35
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 46 of 108



   200.




   201.




   202.




   203.




   204.




                                 36
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 47 of 108



   205.




   206.




   207.



   208.




   209.




   210.




                                 37
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 48 of 108



   211.




   212.




   213.




   214.




   215.



   216.




   217.




                                 38
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 49 of 108



     218.




     219.




     220.



C.      Sanofi Continued to Cut the Budget for Lemtrada® in 2013 and 2014

     221.



     222.




     223.




     224.




                                       39
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 50 of 108




   225.




   226.




   227.



   228.




   229.




                                 40
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 51 of 108



   230.




   231.



   232.



   233.




   234.



   235.




   236.




   237.




                                 41
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 52 of 108




        238.




        239.




IV.        Sanofi Rejected or Blocked Investments Previously Planned by
           Genzyme for the Development of Lemtrada®

   A.      Life Cycle Management Is a Well-Accepted Aspect of the Pharmaceutical
           Business, Required to Build and Maintain a Profitable Product

        240.   Life cycle management (“LCM”) is the process of creating a plan to ensure the

long-term success of a product, including generation of new data, new formulations, and new

indications. See Ex. 56, Sibold Dep. Tr. at 68:15-68:25.

        241.   LCM can require the generation of evidence through additional studies. See

Ex. 114, SAN-CVR 011222957 at 957; see also Ex. 115, May 3, 2018 Videotaped Deposition of

Pamela Williamson (“Williamson Dep. Tr.”) at 271:15-271:23.

        242.   LCM is vital to the success of pharmaceutical products. See Ex. 114, SAN-

CVR 011222957 at 957; Ex. 115, Williamson Dep. Tr. at 271:15-271:23.

                                              42
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 53 of 108



         243.   LCM is a typical practice for “prudent pharmaceutical companies.” Ex. 58,

Huntsman Dep. Tr. at 35:8-35:11; Ex. 115, Williamson Dep. Tr. at 271:24-272:11.

         244.   LCM can include studies to expand the label of a drug. Ex. 58, Huntsman Dep.

Tr. at 34:12-34:19.

         245.   LCM can include reformulations of a drug. Ex. 58, Huntsman Dep. Tr. at 35:12-

35:16.

         246.



         247.




         248.




         249.




                                              43
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 54 of 108



     250.




     251.




B.      Life Cycle Management Requires Investment to Capture Market Potential for a
        Drug

     252.




     253.




     254.




     255.




                                       44
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 55 of 108



   C.      PPMS is a Subset of MS Which Was a Promising Treatment Segment for
           Lemtrada®, but


        256.




        257.    PPMS is a form of multiple sclerosis characterized by worsening neurologic

function (accumulation of disability) from the onset of symptoms, without early relapses or

remissions. See Ex. 122, Primary Progressive MS (PPMS), NATIONAL MULTIPLE SCLEROSIS

SOCIETY at 1, available at https://www.nationalmssociety.org/What-is-MS/Types-of-MS/Primary-

progressive-MS (last visited Aug. 29, 2019).

        258.



        259.    PPMS is an unmet need in multiple sclerosis. See Ex. 58, Huntsman Dep. Tr. at

198:22-199:3.

        260.    An unmet need is a condition whose treatment or diagnoses is not addressed

adequately by available therapy. See Ex. 56, Sibold Dep. Tr. at 75:15-75:22.

        261.



        262.




                                               45
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 56 of 108




       263.




       264.




       265.   Even though Sanofi thought Lemtrada® was a potential blockbuster, Sanofi

did not fund any formulation of these studies in 2012 and 2013. See




                             ; see also Ex. 46, Underwood Dep. Tr. 281:15-282:14 (Regarding

the Phase II progressive MS subQ study, “[t]he proposal from the team was to not fund it for

2013.”); see also



       266.




                                            46
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 57 of 108



       267.




       268.   As of December 2017, Bill Sibold believed that “it would merit running a study

to find out whether […] alemtuzumab had the potential to meet the high umet need in

PPMS.” Ex. 56, Sibold Dep. Tr. at 77:12-77:22.

       269.   Ocrevus®, the first FDA approved drug for PPMS, was launched by Roche on

March 28, 2017. See Ex. 131, FDA Approves New Drug to Treat Multiple Sclerosis, U.S. FOOD

& DRUG ADMINISTRATION at 1 (Mar. 29, 2017), available at https://www.fda.gov/news-

events/press-announcements/fda-approves-new-drug-treat-multiple-sclerosis.

       270.



       271.




       272.   Ocrevus® was not available from November 2014 through March 2017. See

Ex. 131, FDA Approves New Drug to Treat Multiple Sclerosis, U.S. FOOD & DRUG

ADMINISTRATION at 1 (Mar. 29, 2017), available at https://www.fda.gov/news-events/press-

announcements/fda-approves-new-drug-treat-multiple-sclerosis.

       273.   In its first full year after its mid-2017 launch, Ocrevus® achieved blockbuster

status with $2.4 billion in 2018 sales. In the first quarter of 2019 alone, Ocrevus® brought

in $829 million in global sales. See Ex. 132, Roche’s Ocrevus Continues Winning Streak as NICE

Flip-Flops on     Initial Rejection, FIERCEPHARMA at 1-2 (May 9, 2019), available at
                                             47
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 58 of 108



https://www.fiercepharma.com/pharma/roche-genentech-s-ocrevus-continues-winning-streak-

after-nice-flip-flops-initial-guidance.

   D.



        274.




        275.




        276.




        277.




        278.



        279.




                                           48
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 59 of 108



   E.


        280.




        281.



        282.




        283.




        284.




        285.   Pamela Williamson, one of Sanofi’s regulatory affairs professionals, agreed

that allocating resources to a biomarker study “is part of what a reasonable pharmaceutical

company does.” Ex. 115, Williamson Dep. Tr. at 159:22-160:9.

        286.




                                            49
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 60 of 108



        287.




   F.



        288.   “Durable disability improvement” is a potential unmet need in multiple

sclerosis. Ex. 58, Huntsman Dep. Tr. at 144:4-144:11; Ex. 138, SAN-CVR 016660131 at 136.

        289.




        290.   Lemtrada® had the potential to delay the accrual of disability, improve

disability, and even reverse disability in MS patients and can fundamentally improve their

lives. See Ex. 49, Lake Dep. Tr. at 261:6-262:24;



           Ex. 42, Meeker Dep. Tr. at 92:16-92:25 (“Q: […] Lemtrada, in that cohort of patients,

slowed the accumulation of disability in patients, correct? A. Yes. Q. And that is referred to

sometimes as an improvement in disability? A. It can accommodate, in that definition, an

improvement.”).



                                              50
    Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 61 of 108



         291.




         292.




         293.




 V.         Sanofi Made Multiple Errors in Seeking FDA Approval for Lemtrada®,
            Causing Them to Receive Both a Refuse to File and Complete Response
            Letter from the FDA and Miss the Approval Milestone

         294.   The FDA will approve a new drug or biologic if it finds that a sponsor has

performed drug trials that provide statistical proof that the product is safe and effective. See

Ex. 141, Development & Approval Process (Drugs) at 1-2, U.S. FOOD & DRUG ADMINISTRATION

(last           updated         June          13,          2018),          available          at

https://www.fda.gov/drugs/developmentapprovalprocess/default.htm.

         295.   Drug trials are subject to bias, which can skew a trial’s results and suggest a

product is safe and effective when it is not. See Ex. 49, Lake Dep. Tr. at 23:6-23:12; 33:14-

33:22.

         296.   Where a study introduces a potential bias, the FDA will look to the sponsor to

rule out that bias                                                     See Ex. 115, Williamson

Dep. Tr. at 43:9-43:12;



                                               51
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 62 of 108



        297.




   A.      Phase III Clinical Trials for Lemtrada® Produced              Results, After
           Which Sanofi Prepared to Submit Its Application to the FDA for Approval of
           Lemtrada in MS

        298.



        299.



        300.   In an “open-label, rater-blind” study, both the subjects and the researchers

know which treatment a subject receives (“open-label”), but a “rater” who does not know

which treatment the subject received (“rater-blinded”) analyzes certain conditions reported

by the subject. See Ex. 145, Open Label Study, NATIONAL CANCER INSTITUTE at 1, available at

https://www.cancer.gov/publications/dictionaries/cancer-terms/def/open-label-study (last visited

Sept. 3, 2019); see Ex. 146, Blind Study, MEDICAL DICTIONARY at 1, available at https://medical-

dictionary.thefreedictionary.com/blind+study (last visited Sept. 3, 2019).

        301.   A “double-blind” study is a study in which neither the subjects nor the

researchers know which treatment—either the drug under study or a comparator drug or

placebo—a subject receives. Ex. 49, Lake Dep. Tr. at 36:21-37:15.

        302.



        303.   The Expanded Disability Status Scale (“EDSS”) is a method of quantifying

disability in multiple sclerosis
                                                52
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 63 of 108



                                                                            see Ex. 51, Panzara

Dep. Tr. at 37:5-37:14;

        304.   The EDSS score is a subjective measurement used to assess the health of a

patient with multiple sclerosis. See Ex. 52, Panagoulias Dep. Tr. at 164:2-164:4.

        305.   A screening EDSS score is taken when determining whether a patient will

participate in the study but before she is assigned the drug she is being treated with. A

baseline EDSS score is taken after the patient knows what drug she is receiving. See Ex. 49,

Lake Dep. Tr. at 44:20-44:23; 138:7-138:10.

        306.




        307.




   B.      Sanofi Submitted Its Application to the FDA for Lemtrada® but It Was Rejected
           Due to Biostatistics Concerns

        308.   To obtain a license to introduce a biological product for a new use into

interstate commerce in the United States, an entity must submit a biologics license

application (“BLA”) to the FDA. See Ex. 149, 21 C.F.R. § 601.20.




                                              53
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 64 of 108



       309.   If the FDA has already approved a biosimilar product for a different use, then

the entity seeking approval must submit a supplemental biologics license application

(“sBLA”). See Ex. 150, 21 C.F.R. § 601.12.

       310.




       311.   A BLA or sBLA must present specific information, data, and analyses related

to the drug. See generally Ex. 149, 21 C.F.R. § 601.20; see also Ex. 150, 21 C.F.R. § 601.12.

       312.   A BLA or sBLA must, among other things, present substantial evidence of a

drug’s efficacy by demonstrating that the clinical trials were “adequate and well-controlled.”

See Ex. 152, 21 C.F.R. § 314.126.

       313.




       314.




       315.




                                              54
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 65 of 108



   316.




   317.



   318.




   319.




   321.




                                 55
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 66 of 108




   322.




   323.




   324.




   325.




                                 56
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 67 of 108



   326.



   327.




   328.




   329.




                                 57
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 68 of 108



   C.


        331.   On December 30, 2013, Sanofi and Genzyme announced that Genzyme “plans

to appeal the agency’s decision.” Ex. 162, Genzyme Receives Complete Response Letter from

FDA on Lemtrada (alemtuzumab) Application, SANOFI GENZYME WEBSITE at 2 (Dec. 30, 2013),

available at https://www.sanofigenzyme.com/en/about-us/newsroom/archive/2013/2013-12-30-

01-02-00.

        332.   On March 31, 2014, the deadline for the Approval Milestone passed. See Ex.

1, CVR Agreement § 1.1 at 2.

        333.




        334.



        335.




        336.




                                            58
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 69 of 108



        337.   The FDA approved Lemtrada® on November 14, 2014, approximately seven

months after the deadline for the Approval Milestone. See Ex. 165, Genzyme’s Lemtrada

Approved by the FDA, SANOFI GENZYME WEBSITE at 1 (Nov. 14, 2014), available at

https://news.genzyme.com/press-release/genzymes-lemtrada-approved-fda.

   D.



        338.




        339.




                                            59
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 70 of 108



       340.




       341.   In 2005, FDA statistical reviewer Dr. Sharon Yan, expressed concern

regarding variability between the screening and baseline EDSS scores in the approval of

another multiple sclerosis drug, Tysabri®. Dr. Yan noted that “[t]he fluctuation of EDSS

Score between screening visit and baseline visit raises the concern of the interpretation of the

results, since the primary efficacy endpoint of time to disability progression is based on

changes in EDSS from baseline” and that certain patients in each arm of the trial would not

have met EDSS progression criteria had the screening EDSS been used in lieu of baseline

whereas others might have met the criteria had there been no change. Ex. 168, Statistical

Review and Evaluation, Clinical Studies, sBLA of Natalizumab, at 4-5 (2005), available at

https://wayback.archive-

it.org/7993/20170405065340/https://www.fda.gov/ohrms/dockets/ac/06/briefing/2006-

4208B1_01_05FDAStatistical%20review.pdf.

       342.



       343.




       344.   Multiple sclerosis literature also recognized that EDSS variability between

screening and baseline could impact treatment results. See generally Ex. 172, Jiameng Zhang;
                                              60
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 71 of 108



Emmanuelle Waubant; Gary Cutter; Jerry S. Wolinsky; and Robert Glanzman, EDSS variability

before randomization may limit treatment discovery in primary progressive MS, MULTIPLE

SCLEROSIS JOURNAL (Date Received: Apr. 24, 2012); see also Ex. 173, SAN-CVR 012646972 at

972.

       345.




       346.




       347.




       348.




                                           61
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 72 of 108



   349.




   350.




   351.




   352.




   353.




   354.



                                 62
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 73 of 108




   355.




   ***




   356.




   a.


   b.




   357.




                                 63
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 74 of 108



        358.




        359.




        360.




        361.    Lemtrada® was approved 29 months after submission of the sBLA in June

2012. See Ex. 165, Genzyme’s Lemtrada Approved by the FDA, SANOFI GENZYME WEBSITE at 1

(Nov. 14, 2014), available at https://news.genzyme.com/press-release/genzymes-lemtrada-

approved-fda.

        362.




   E.


        363.




                                           64
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 75 of 108



   364.



   365.




   366.




   367.




      a.




   368.



   369.




                                 65
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 76 of 108



       370.




       371.




       372.




       373.




VI.       The Commercialization and Launch of Lemtrada® Showed a Lack of
          Diligent Efforts and, in Fact, Showed a Concerted Desire to Avoid
          Product Sales Milestone #1

       374.   The launch of Lemtrada® in North America was orchestrated by Carole

Huntsman, who was responsible for building Sanofi’s MS franchise and preparing the

launches of Aubagio® and Lemtrada® in North America. See Ex. 58, Huntsman Dep. Tr. at

80:24-81:5.




                                         66
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 77 of 108



        375.   Mark Underwood was Sanofi’s Vice President of Global Commercial Strategy

for multiple sclerosis during the relevant time period. See Ex. 46, Underwood Dep. Tr. at 9:7-

9:11.

        376.   Bill Sibold was head of MS during the time period relevant to PSM#1. See Ex.

56, Sibold Dep. Tr. at 185:8-185:21.

        377.   Bill Sibold testified that the approach Sanofi took to the launch of Lemtrada®

“was not to look to achieve milestones. It was to maximize the value of the product.” Ex. 56,

Sibold Dep. Tr. at 21:15-21:19.

   A.


        378.   The responsibility for ensuring a successful Lemtrada® launch in Europe

rested with Tom Snow, then European commercial lead for MS. See Ex. 57, Snow Dep. Tr.

at 8:4-8:18.

        379.



        380.




        381.




        382.   Determining an appropriate price for Lemtrada® required determining a

price that would be consistent with Lemtrada®’s product profile, and that would also allow


                                             67
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 78 of 108



Sanofi to promptly seek pricing approvals and/or minimally restrictive payer coverage

decisions in the Major Markets. See Ex. 1, CVR Agreement § 1.1, definition of “Diligent

Efforts.”

       383.



       384.



       385.




       386.




       387.




       388.



                                          68
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 79 of 108



      389.   This approach is consistent with the projections for Lemtrada®’s global sales

sent to Genzyme’s shareholders seeking approval of the merger, which demonstrated that

peak revenues for Lemtrada® were to occur within the first five years of launch:




Ex. 8, Genzyme Schedule 14D-9 at 14.

      390.




                                            69
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 80 of 108




   391.




   392.




   393.




   394.




   395.



   396.




   397.



                                 70
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 81 of 108



        398.



        399.




        400.



        401.




        402.   To this date, Lemtrada® has yet to launch in France. See Ex. 195, SAN-CVR

015018016; Ex. 196, Alemtuzumab, COMMISSION          DE LA   TRANSPARENCE at 2 (Oct. 3, 2018),

available                  at                  https://www.has-sante.fr/upload/docs/evamed/CT-

16924_LEMTRADA_PICr%C3%A9%C3%A9val_avis3_CT16924%20(2).pdf (The National

Authority for Health (Haute Autorité de Santé) assessed Lemtrada® and assigned an ASMR V,

stating that Lemtrada does not offer additional benefit versus current treatment options.)

   B.


        403.



        404.




                                                71
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 82 of 108



     405.




     406.




     407.




     408.




C.



     409.



     410.



     411.




                                 72
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 83 of 108



   412.




   413.



   414.




   415.




   416.



   417.




                                 73
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 84 of 108



   418.




   419.




   420.




   421.




   422.




                                 74
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 85 of 108



     423.




     424.



D.



     425.




     426.




     427.




     428.




                                 75
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 86 of 108



   429.



   430.




   431.




   432.



   433.




   434.



   435.




   436.



                                 76
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 87 of 108




   437.




   438.




   439.




   440.




   441.




   442.



                                 77
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 88 of 108




     443.




     444.



     445.



     446.




E.



     447.



     448.



     449.




                                 78
      Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 89 of 108



         451.   The targeted launch of Lemtrada® in the United States began after FDA

approval was obtained on November 14, 2014. See Ex. 165, Genzyme’s Lemtrada Approved by

the    FDA,     SANOFI   GENZYME   WEBSITE    at   1   (Nov.   14,   2014),   available   at

https://news.genzyme.com/press-release/genzymes-lemtrada-approved-fda; see generally, Ex.

215, SAN-CVR 020086802.

         452.




         453.




         454.




                                             79
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 90 of 108




        456.   According to Christopher Viehbacher, launching in December would not

produce high sales. Ex. 26, Viehbacher Dep. Tr. at 164:13-165:24.

        457.   Christopher Viehbacher testified that “if you launched in December and

there’s not many physicians to go see, then, you know, you’d actually start in January . . . .”

Ex. 26, Viehbacher Dep. Tr. at 164:13-165:24.

   F.



        458.



        459.




        460.




                                                80
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 91 of 108




     461.




     462.



a.


b.

c.



     463.




     465.




                                 81
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 92 of 108



   466.




   467.




   469.




   470.




   471.




   472.



   473.




                                 82
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 93 of 108




     474.



a.




b.



c.




d.



e.

     475.




     476.




                                 83
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 94 of 108



     477.



     478.




     479.




G.

     480.




     481.




     482.




                                 84
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 95 of 108



       483.



       484.




       485.   In an interview with a pharmaceutical marketing news outlet, Carole

Huntsman acknowledged that in contrast with the Lemtrada staff, the Aubagio® team came

together “really quickly” before the product’s FDA approval. Ex. 254, Carly Helfand, The

Bright Side to Sanofi’s Lemtrada Delay? Its Support-to-Sell Marketing Plan, FIERCEPHARMA at

1 (Dec. 23, 2014), available at https://www.fiercepharma.com/sales-and-marketing/bright-side-to-

sanofi-s-lemtrada-delay-its-support-to-sell-marketing-plan.

       486.




       488.




                                               85
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 96 of 108



     489.




H.



     490.




     491.




     492.




     493.




     494.



     495.



                                 86
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 97 of 108




        496.




        497.



        498.




        499.   With respect to PSM#1, if sales of Lemtrada® reached $400 million in sales in

the relevant time period, Sanofi would be required to pay the CVR holders over $586 million.

See Ex. 1, CVR Agreement; See Ex. 15, SAN-CVR 022060930 at 930.

        500.   Sanofi’s current CEO, Oliver Brandicourt, testified that if Sanofi’s finance

staff was looking for ways “not to pay” the CVR that would be “unethical.” Ex. 25,

Brandicourt Dep. Tr. at 64:4-64:7; 65:22-66:2.

   I.



        501.




                                                 87
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 98 of 108



   502.




   504.




   505.




   506.




                                 88
   Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 99 of 108




VII.         In the Months After the Merger, Sanofi Delayed Taking Any Actions
             Toward Achieving the Production Milestone, Causing Sanofi to Miss
             this Target

   A.        Fabrazyme® and Cerezyme® Background Information

        507.



        508.    Gaucher Disease is a rare genetic disorder that results in the buildup of certain

fatty substances in certain organs, often the spleen and liver. This accumulation causes the

organs to grow much larger than normal and can impair their function. The fatty substances

associated with Gaucher Disease also can build up in bone tissue. This weakens the bone and

increases the risk of fractures. If the bone marrow is affected, it can interfere with the

blood’s ability to clot. Gaucher Disease is the result of an inherited deficiency in an enzyme

that is responsible for breaking down the fatty substance at issue. See Ex. 269, Cerezyme® at

1, available at https://www.cerezyme.com (last visited June 27, 2019); see Ex. 279, Genetics Home

Reference:       Gaucher     disease,   NATIONAL     INSTITUTE    OF   HEALTH,     available   at

https://ghr.nlm.nih.gov/condition/gaucher-disease (last visited June 27, 2019); see also Ex. 271,

What Is Gaucher Disease?, NATIONAL GAUCHER FOUNDATION at 1, available at

https://www.gaucherdisease.org/about-gaucher-disease/what-is (last visited June 27, 2019).

        509.    Imiglucerase is a recombinant version of that enzyme, developed by

Genzyme. In 1994, imiglucerase was approved for the treatment of Type I Gaucher

Disease. It is sold under the tradename Cerezyme®. See Ex. 272, Proposed Text of the

Labelling of the Drug, Cerezyme at 1 (Mar. 2003), available at

                                               89
     Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 100 of 108



htt ps:// w w w. a c c ess d at a.f d a. g o v/ dr u gs atf d a _ d o cs/l a b el/ 2 0 0 5/ 2 0 3 6 7s 0 6 6l bl. p df .

             5 1 0.




             5 1 1.



             5 1 2.   F a b r y Dis e as e is a r a r e g e n eti c dis o r d e r t h at r es ults i n t h e b uil d u p of c e rt ai n

f att y s u bst a n c es i n bl o o d v ess el w alls t h r o u g h o ut t h e b o d y. T h e p ri m a r y d ef e ct w hi c h all o ws

t his t o o c c u r is t h e i n h e rit e d d efi ci e n c y of a n e n z y m e n o r m all y r es p o nsi bl e f o r t h e b r e a k d o w n

of t his f att y s u bst a n c e. S e e E x. 2 7 3, F a br a z y m e , a v ail a bl e at htt ps:// w w w.f a br a z y m e. c o m (l ast

visit e d J u n e 2 7, 2 0 1 9); s e e als o E x. 2 7 4, W h at is F a br y Dis e as e , FA B R          Y   SUPP   ORT    &I   N F O R M A TI O N

G   R O UP   ( F SI G) at 1, a v ail a bl e at htt p:// w w w.f a br y. or g/fsi g. nsf/ p a g es/f a br y (l ast visit e d J u n e 2 7,

2 0 1 9).

             5 1 3.



             5 1 4.




             5 1 5.




             5 1 6.   B et w e e n 2 0 1 1 a n d 2 0 1 8, S a n ofi h as r e ali z e d o v e r € 9. 4 billi o n f r o m s al es of

C e r e z y m e ® a n d F a b r a z y m e ®.         S e e E x. 2 0, S a n ofi F or m 2 0- F 2 0 1 8 at 9 0 ( C er e z y m e s al es
                                                                        90
  Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 101 of 108



reached €711 million in 2018, and €731 million in 2017, while Fabrazyme sales reached €755

million in 2018, and €722 million in 2017); see Ex. 21, Sanofi Form 20-F 2016 at 95, 114

(Cerezyme sales reached €748 million in 2016, €757 million in 2015, and €715 million in 2014,

while Fabrazyme sales reached €674 million in 2016, €592 million in 2015, and €460 million in

2014); see also Ex. 22, Sanofi Form 20-F 2013 at F-108 (Cerezyme sales reached €688 million in

2013, €633 million in 2012, and €441 million in 2011, while Fabrazyme sales reached €383 million

in 2013, €292 million in 2012, and €109 million in 2011.)

   B.      Sanofi Knew of Manufacturing Issues with Cerezyme® and Fabrazyme® Prior to
           the Merger

        517.   In June 2009, Genzyme announced that it had identified viral contamination

in the equipment at its Allston, Massachusetts facility. See Ex. 276, Press Release: Genzyme

Reports Progress Related to Allston Plant, SANOFI-GENZYME at 1 (June 25, 2009), available at

https://news.genzyme.com/press-release/genzyme-reports-progress-related-allston-plant; see also

Ex. 268, MYDS SANOFI 000107 at 114.

        518.




        519.




        520.




                                              91
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 102 of 108




    521.
















   In its March 30, 2011 prospectus pursuant to 424(b)(3), Sanofi identified “its
    expectation that Parent’s [Sanofi] management and manufacturing personnel can
    successfully assist in restoring Genzyme’s manufacturing processes to full production
    and restore Genzyme’s market share in the rare disease market.” Ex. 14, SEC,
    EDGAR, Prospectus Filed Pursuant to Rule 424(b)(3), Reg. No. 333-172638 at 39,
    available                                                                           at
    https://www.sec.gov/Archives/edgar/data/1121404/000119312511082363/d424b3.htm
    (last visited Aug. 30, 2019).

    522.




    523.

                                          92
  Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 103 of 108




        524.




        525.




        526.




   C.



        527.



        528.




        529.   Christopher Viehbacher testified on examination from his counsel that

“because production leadership was focused on fixing the problems at Cerezyme -- for

Cerezyme and Fabrazyme, we felt that we shouldn’t undertake any integration activities

within the production division because that could risk distraction on fixing the Fabrazyme

and Cerezyme issues.” Ex. 26, Viehbacher Dep. Tr. 326:8-326:14.

        530.
                                           93
  Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 104 of 108




       531.   Sandra Poole, then Allston Manufacturing Site Head , could not “recall any

conversation about the CVR with Sanofi.” Ex. 287, August 29, 2018 Videotaped Deposition of

Sandra Poole (“Poole Dep. Tr.”) at 179:12-179:17.

       532.

   


   



   



   



   




       533.




                                             94
  Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 105 of 108



      534.




      535.




      536.




      537.




      538.



      539.




      540.   In summer 2011, Sanofi revised Allston’s production goals, untethering them

from the requirements of the Production Milestone “once it was clear and everybody

understood that there was no possibility of achieving the CVR targets.” See Ex. 287, Poole
                                           95
  Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 106 of 108



Dep. Tr. at 247:2-248:12.

       541.




       542.




       543.



       


          Sandra Poole testified that in August 2011, Eric Berger began to have one-on-one
           meetings with Genzyme personnel to discuss manufacturing improvements. See
           Ex. 287, Poole Dep. Tr. at 286:15-287:8.

       


       


       




       544.   The Production Milestone set a target of 734,600 400 Unit Vial Equivalents of

Cerezyme with a December 31, 2011 deadline. Ex. 1, CVR Agreement § 1.1, definition of

“Production Milestone”; § 7.10.
                                            96
  Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 107 of 108



       545.




       546.   The Production Milestone set a target of 79,000 35-milligram Vial Equivalents

of Fabrazyme with a December 31, 2011 deadline. Ex. 1, CVR Agreement § 1.1, definition of

“Production Milestone”; § 7.10.

       547.




       548.   “Production Milestone Payment Date’ means, with respect to the Production

Milestone, the date that is twenty (20) Business Days following the date of achievement of the

Production Milestone, but no earlier than January 3, 2012.” Ex. 1, CVR Agreement § 1.1,

definition of “Production Milestone”.



Dated: September 13, 2019                  CAHILL GORDON & REINDEL LLP

                                           By: /s/ Charles A. Gilman     .
                                              Charles A. Gilman
                                              Tammy L. Roy
                                              Jonathan D. Thier
                                              Michael B. Weiss
                                              Adam S. Mintz
                                              Brent L. Andrus
                                              Margaret Barone
                                              Caroline Saucier
                                           80 Pine Street
                                           New York, New York 10005
                                             97
Case 1:15-cv-08725-GBD-RWL Document 247 Filed 09/13/19 Page 108 of 108



                                (212) 701-3000
                                cgilman@cahill.com
                                troy@cahill.com
                                jthier@cahill.com
                                mweiss@cahill.com
                                amintz@cahill.com
                                bandrus@cahill.com
                                mbarone@cahill.com
                                csaucier@cahill.com

                                Attorneys for Plaintiff UMB Bank, N.A., as Trustee




                                  98
